                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

MICHAEL STUART DAVIS                            §
                                                §
V.                                              §           A-18-CV-1029-LY
                                                §
TRAVELERS LLOYDS OF TEXAS                       §
INS. CO. and RICK LIMER                         §

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       Before the Court are Plaintiff’s Opposed Motion to Remand (Dkt. No. 4); and Defendants’

Response (Dkt. No. 5). The District Judge referred the motions to the undersigned for report and

recommendation pursuant to 28 U.S.C. §636(b)(1)(B), FED. R. CIV. P. 72, and Rule 1(d) of Appendix

C of the Local Court Rules.

                               I. GENERAL BACKGROUND

       Michael Stuart Davis filed this suit in the 261st District Court of Travis County, Texas. He

alleges that he owned a Texas Residential Insurance Policy issued by Travelers, insuring his

residence in Austin, Texas. When the property sustained water damage Davis filed a claim under

the policy. Rick Limer was assigned by Travelers as the adjuster on the claim. Davis alleges that

Limer conducted a substandard investigation and inspection, under-reported the damage to the

property, and undervalued the damage he observed. Davis alleges that because of Limer’s actions,

his claim was wrongly denied by Travelers. Davis brings claims against Travelers for breach of

contract, violations of the Texas Prompt Payment of Claims Act (TPPCA), claims under both

Chapters 541 and 542 of the Texas Insurance Code, and breach of the duty of good faith and fair
dealing. He also brings various causes of action against Limer, including a claim under Chapter 541

of the Texas Insurance Code.

       Travelers and Limer removed the case to this court based upon diversity, asserting that Limer,

though a Texas citizen, is improperly joined. Davis now moves to remand, arguing that he has

properly pled a claim against Limer, and Limer’s citizenship should therefore be taken into account.

Because the Court agrees that Limer was not improperly joined, complete diversity of citizenship

is lacking and this case should therefore be remanded to state court.

                                     II. LEGAL STANDARD

       The removal statutes are the starting point for analyzing any claim of improper joinder.

Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 572 (5th Cir. 2004), cert. denied, 544 U.S. 992

(2005). To remove a case based on diversity, the defendant must demonstrate that all of the

prerequisites of diversity jurisdiction contained in § 1332 are satisfied, including the requirement of

“complete” diversity of citizenship. Id. at 572. Complete diversity “requires that all persons on one

side of the controversy be citizens of different states than all persons on the other side.” McLaughlin

v. Miss. Power Co., 376 F.3d 344, 353 (5th Cir. 2004). A non-diverse defendant does not destroy

diversity, however, when that defendant was “improperly or collusively joined to manufacture

federal diversity jurisdiction.” Smallwood, 385 F.3d at 572. The “heavy burden” to demonstrate that

a party has been improperly joined is on the removing party. Id. at 574. The Fifth Circuit recognizes

two avenues to establish improper joinder: “(1) actual fraud in the pleading of jurisdictional facts,

or (2) inability of the plaintiff to establish a cause of action against the non-diverse party in state

court.” Travis v. Irby, 326 F.3d 644, 646-47 (5th Cir. 2003); Int’l Energy Ventures Mgmt., L.L.C.

v. United Energy Grp., Ltd., 818 F.3d 193, 199 (5th Cir. 2016).


                                                  2
        Davis argues that in determining whether he has adequately pled a cause of action against

Limer, the Court should employ the Texas “fair notice” standard and not the more stringent federal

standard. However, in conducting the improper-joinder analysis, federal courts apply federal

pleading standards. Int’l Energy Ventures, 818 F.3d at 208. Thus, federal courts conduct a Rule

12(b)(6)-type analysis, looking initially at the allegations of the complaint to determine whether the

complaint states a claim under state law against the in-state defendant. Id. “Ordinarily, if a plaintiff

can survive a Rule 12(b)(6) challenge, there is no improper joinder.” Id. This means that the Court

will examine whether Davis has asserted facts—which the Court accepts as true—that “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007). In this

context, courts “do not determine whether the plaintiff will actually or even probably prevail on the

merits of the claim, but look only for a possibility that the plaintiff may do so.” Rodriguez v.

Sabatino, 120 F.3d 589, 591 (5th Cir. 1997). Moreover, “§ 1441’s holistic approach to removal

mandates that the existence of even a single valid cause of action against [defendant] . . . (despite

the pleading of several unavailing claims) requires remand of the entire case to state court.” Gray

v. Beverly Enters.-Miss., Inc., 390 F.3d 400, 412 (5th Cir. 2004).

                                           III. ANALYSIS

        Davis asserts several claims against Limer. He contends that Limer misrepresented the

damages covered by the policy at issue, and misrepresented the costs required to repair the covered

damage. Dkt. No. 1-1 at ¶ 41. He also contends that Limer engaged in conduct that constitutes

unfair acts or practices in the business of insurance. Id. at ¶ 42. The Texas Insurance Code creates

a private right of action to anyone who sustains actual damages caused by “a person” engaging in

an act or practice defined in Chapter 541 to be an unfair act or practice of insurance. TEX. INS. CODE


                                                   3
In § 541.151. Chapter 541 identifies a number of actions as unfair acts or practices, including

making misrepresentations of the scope of a policy, as well as a litany of “unfair settlement

practices.” TEX. INS. CODE §§ 541.051, 541.060. The definition of “person” includes “an individual

. . . engaged in the business of insurance, including an agent, broker, adjuster, or life and health

insurance counselor.” Id. at § 541.002(2) (emphasis added). Thus, Chapter 541 of the Texas

Insurance Code explicitly allows suit to be filed against an insurance adjuster based on a failure to

properly settle a claim or engaging in a prohibited act or practice. On its face, Davis’ petition

appears to allege such a claim.

       Travelers and Limer nevertheless argue that Davis’ claim against Limer is predicated on the

allegation that Limer improperly denied Davis’ claim. They point out that because only Travelers

was Davis’ insurer, and thus only Travelers could have paid Davis’ claim, it is impossible for Limer

to have improperly denied the claim. Dkt. No. 5 at 3. To support this argument, the Defendants rely

on a number of cases. See Messersmith v. Nationwide Mut. Fire Ins. Co., 10 F. Supp. 3d 721, 723

(N.D. Tex. 2014) (holding that insurance adjuster was improperly joined because TEX. INS. CODE

§ 541.060(a) applies only to insurers); One Way Investments, Inc. v. Century Surety Company, 2014

WL 6991277, at *4 (N.D. Tex. Dec. 11, 2014) (same); Plascencia v. State Farm Lloyds, 2014 WL

11474841, at *6-7 (N.D. Tex. Sept. 25, 2014) (same).

       The cases Travelers relies on are only part of the story, however. As Judge Chestney noted

recently,

       there is hardly consensus among the district courts in this Circuit as to the availability
       of a remedy against an adjuster with respect to all sections of Section 541.060. In
       fact, a survey of the case law reveals “many seemingly inconsistent cases both
       remanding and denying remand in cases involving claims against an insurer and an
       adjuster.”


                                                   4
Vasquez v. State Farm Lloyds, 2018 WL 1899808 at *4 (W.D. Tex. Mar. 15, 2018) (citing Fairway

Leasing, LLC v. Nationwide Mutual Ins. Co., 2017 WL 7693373 at *2 (W.D. Tex. Oct. 4, 2017)).

Indeed, a host of other cases have reached the opposite conclusion, and have held that an adjuster

is subject to suit individually under the Texas Insurance Code. These cases have a much sounder

footing in both the statute, and in the relevant, binding case law. In Liberty Mutual Insurance

Company v. Garrison Contractors, Inc., 966 S.W.2d 482, 486 (Tex. 1998), the Texas Supreme Court

held that the very same statutory provisions at issue here allowed suit against individual “insurance

company employees whose job duties call for them to engage in the business of insurance.” And

based on Garrison, the Fifth Circuit held that “Texas law clearly authorizes Article 21.211 actions

against insurance adjusters in their individual capacities.” Gasch v. Hartford Accident & Indem. Co.,

491 F.3d 278, 282 (5th Cir. 2007). Since the Fifth Circuit’s decision in Gasch, numerous district

courts in this Circuit have held that an insurance adjuster is properly joined when the plaintiff sues

him under Chapter 541, and alleges a distinct claim from the claim alleged against the insurance

company defendant.2



       1
           Article 21.21 was the predecessor to Chapter 541 of the Texas Insurance Code.
       2
         See, e.g., Fairway Leasing, 2017 WL 7693373, at *4 (rejecting improper joinder argument
finding plausible claim under § 541.060(a)(2)(A)); Martinez v. Great Lakes Reinsurance, 2016 WL
4371946 (W.D. Tex. Jan. 19, 2016) (adjuster could be liable under § 541.060(a)(7)); Mehar
Holdings, LLC v. Evantson Ins. Co., 2016 WL 5957681 (W.D. Tex. Oct. 14, 2016) (adjuster could
be liable under § 541.060(a)(2) ); Glidewell v. Safeco Ins. Co. of Ind., 2015 WL 4868483 (N.D. Tex.
Aug. 13, 2015) (adjuster could be liable under §541.060(a)(1)); J.Jacobs Hair Salon & Spa v.
Travelers Casualty Ins. Co. of Am., 2014 WL 12489993 (W.D. Tex. May 22, 2014), adopted, 2014
WL 12489994 (W.D. Tex. June 10, 2014) (adjuster could be liable under §§ 541.060(a)(1) and
(a)(2)); Turner Club v. Acadia Insurance Co., 2017 WL 5235671, at *3-5 (W.D. Tex. May 16,
2017), adopted, 2017 WL 5505384 (W.D. Tex. Jun. 8, 2017) (collecting cases involving claims
under Sections 541.060(a)(1), (a)(2), and (a)(7)); Vasquez 2018 WL 1899808; also see Morales v.
Allstate Fire and Casualty Ins. Co., 2018 WL 6599616 ( W.D. Tex. Dec. 17, 2018).

                                                  5
       The Court believes this line of cases is better reasoned, more faithful to the language of

Chapter 541 of the Texas Insurance Code, and more in line with the relevant Texas Supreme Court

and Fifth Circuit decisions. Following the lead of these cases, the Court concludes that Limer, as

an adjuster, is subject to suit under Chapter 541 of the Texas Insurance Code.

       Travelers contends that even if Limer is subject to suit, Davis has failed to adequately plead

a Chapter 541 claim against Limer, and thus he is not a proper defendant. This argument fails. As

noted at the outset, Davis has made specific allegations that Limer both misrepresented facts to

Davis, and committed one or more acts listed as unfair settlement practices by the statute. Dkt. No.

1-1 at ¶¶ 41-42. These allegations are sufficient to state a claim under Chapter 541. See Edwards

v. State Farm Lloyds, 2017 WL 3480270, at *3 (N. D. Tex. Aug. 14, 2017); Glidewell, 2015 WL

4868483, at *4 (allegations of substandard investigation and failing to include, and undervaluing,

damages stated claim that adjuster misrepresented “a material fact related to the coverage at issue”

actionable under § 541.060(a)(1)); J.Jacobs Hair Salon & Spa, 2014 WL 12489993, at *3 (“Jacobs’

allegation that Sullivan performed an outcome-oriented investigation and vastly underestimated the

damage to Jacobs’ property states a basis of liability against him under § 541.060(a)(2).”).

       Defendants also contend that Davis’ allegations fail to meet the heightened pleading

requirement of Rule 9(b), and this too supports removal. Under Rule 9(b), a claim that involves an

allegation of fraud or mistake requires that the plaintiff “state with particularity the circumstances

constituting fraud or mistake.” FED. R. CIV. P (9)(B). Some trial courts have held that this standard

applies to the types of claims Davis has asserted against Limer in this case. See, e.g., Bige Inc. v.

Penn-American Ins. Co., 2015 WL 5227726, at *4 (W.D. Tex. 2015) (“Texas district courts,

however, consistently apply Rule 9(b)’s requirements to claims under the Texas Insurance Code and


                                                  6
DTPA.”). But as the Fifth Circuit noted in Gasch, “there is no improper joinder if a [Rule 9] defense

compels the same result for the resident and nonresident defendants.” Gasch, 491 F.3d at 283-84.

See also, Fairway Leasing, 2017 WL 7693373, at *4. Davis pleads that both Limer and Travelers

made misrepresentations actionable under the Texas Insurance Code, which means the Rule 9(b)

argument, if accepted, would compel the same result for each of the defendants. Accordingly,

Traveler’s Rule 9(b) argument likely “is more properly an attack on the merits of the claim, rather

than an inquiry into the propriety of the joinder of the local party.” Gasch, 491 F.3d at 284. Thus

Rule 9(b) is inapplicable in this context.

       Regardless, Davis’ pleadings meet the Rule 9(b) standard, at least as to his Chapter 541

claim. “To plead fraud adequately, the plaintiff must ‘specify the statements contended to be

fraudulent, identify the speaker, state when and where the statements were made, and explain why

the statements were fraudulent.’” Sullivan v. Leor Energy, LLC, 600 F.3d 542, 551 (5th Cir. 2010).

In his Original Petition, Davis alleges Limer “ma[de] specific misrepresentations . . . to include, but

not limited to misrepresenting the scope of damages caused by the covered peril . . . the true cost of

repairing all of the damages caused by the covered peril, such as damages to the structure;” and acted

with “actual awareness” that he was misrepresenting the true scope and cost of repair in the estimate

he prepared. Dkt. No. 1-1 at ¶ 41. The specific misrepresentations are identified as being contained

within the estimate Davis prepared. This is adequate to meet Rule 9(b)’s standard.

                                   IV. RECOMMENDATION

       Based upon the foregoing, the undersigned RECOMMENDS that the District Court GRANT

Plaintiff’s Opposed Motion to Remand (Dkt. No. 4) and REMAND this case to the 261st District

Court of Travis County, Texas.


                                                  7
                                          V. WARNINGS

        The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file

written objections to the proposed findings and recommendations contained in this Report within

fourteen (14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and, except

upon grounds of plain error, shall bar the party from appellate review of unobjected-to proposed

factual findings and legal conclusions accepted by the District Court. See 28 U.S.C. § 636(b)(1)(C);

Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

        SIGNED this 30th day of April, 2019.



                                              _____________________________________
                                              ANDREW W. AUSTIN
                                              UNITED STATES MAGISTRATE JUDGE




                                                   8
